Citation Nr: 0001128	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-05 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to November 1974, with additional duty with the Air National 
Guard. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDING OF FACT

The claim for entitlement to disability compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a left eye 
disability is plausible.


CONCLUSION OF LAW

The claim of entitlement for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the left eye as the result of VA 
hospitalization and treatment.  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that it is plausible.  
If she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
be a well- grounded claim, there must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). While the Caluza 
case pertains to the issue of service connection, the 
rationale is also applicable to the current claim.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.385 (1999).  

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
38 C.F.R. § 3.358(b)(c).  In determining whether additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  Id. 

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability." The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The Court has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply, unless Congress provided 
otherwise or permitted the VA Secretary to provide otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

The evidence of record reveals that the veteran was evaluated 
at a VA outpatient clinic on January 24, 1997 for eye 
problems.  The diagnosis was retinoschesis, bilaterally.  
Visual acuity was 20/20, bilaterally.  She was hospitalized 
at a VA medical facility on January 30, 1997 for bilateral 
detached retina.  While hospitalized she underwent bilateral 
indirect laser treatment due to bilateral retinal detachment.  
Postoperatively there were no complications.  She was 
discharged on January 31, 1997 with a pertinent diagnosis of 
bilateral retinal detachment.

Subsequently the veteran received follow-up treatment at a VA 
outpatient clinic for eye complaints.  A VA examination eye 
examination was conducted in May 1997. The evaluation showed 
mild vitreous traction on the fovea of the left eye with a 
possible Stage I or Stage II macular hole.  The left eye 
vessels were mildly tortuous.  The veteran's near vision in 
the left eye was 20/60 correctable to 20/20.  Distant vision 
in the left eye was 20/50 uncorrected, and 20/40 corrected.

The current evidence of record tends to show an additional 
disability involving the left eye following the laser 
surgery.  Accordingly, the Board finds that the veteran's 
claim is plausible and is, thus, well grounded.


ORDER

The claim of entitlement for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability is well grounded and to this 
extent only the claim is granted.


REMAND

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board has found that the veteran's claim of entitlement for 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 is well grounded, and therefore, a VA ophthalmology 
examination is warranted in conjunction with the veteran's 
claim.  

Additionally, entitlement to a total rating for compensation 
purposes based upon individual unemployability was granted by 
a rating decision dated in March 1999, and an effective date 
of November 16, 1998 was assigned.  The veteran filed a 
notice of disagreement as to the effective date of November 
16, 1998, for the total rating.  However, the veteran has not 
been provided a statement of the case as to this issue.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for any left eye 
disorders.  The veteran should be 
informed that she has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request any additional 
treatment records from the VA facility in 
Birmingham, Alabama, covering the period 
from February 1998 to the present.

3.  A VA ophthalmology examination should 
be performed to determine whether there 
is additional disability of the left eye 
following the VA indirect laser treatment 
in January 1997.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  After a review of the 
pertinent medical records, the examiner 
should provide an opinion as to whether 
the veteran incurred additional 
disability to the left eye following the 
VA indirect laser treatment in January 
1997.  If the examiner finds additional 
disability to the left eye, the examiner 
should furnish an opinion as to whether 
such additional disability is: (1) 
causally related to the VA treatment; (2) 
merely coincidental with that treatment; 
(3) is a continuance or natural progress 
of the condition for which the veteran 
underwent surgery; or, (4) is the certain 
or near certain result of the treatment.  
The examiner should explain the rationale 
for any opinion rendered.  The examiner 
should be informed that negligence is not 
a consideration in this case.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

4.  The RO should notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left eye disability.  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

7.  The RO should provide the veteran and 
her representative with a statement of 
the case as to entitlement to an 
effective date prior to November 16, 
1998, for a total rating for compensation 
purposes based upon individual 
unemployability.  The veteran should be 
provided with her appellate rights as to 
this issue.  This issue is not before the 
Board for appellate consideration until 
timely perfected.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



